Exhibit 10.1

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
entered into as of February 26, 2009 by and among SAVVIS Communications
Corporation, a Missouri corporation (“Borrower”), SAVVIS, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Foothill, LLC, as a Lender and as Agent
for all Lenders (“Agent”) and the other Lenders party to the Credit Agreement
(as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Borrower, Holdings, Agent and Lenders are parties to that certain
Amended and Restated Credit Agreement, dated as of December 8, 2008 (as amended,
modified and supplemented from time to time, the “Credit Agreement”; capitalized
terms not otherwise defined herein have the definitions provided therefore in
the Credit Agreement);

WHEREAS, Agent, Lenders, Borrower and Holdings have agreed to amend the Credit
Agreement as set forth herein;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Section 2 below, the Credit Agreement is amended as follows:

(a) Section 6.7(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Holdings, Borrower or their respective Subsidiaries, other than
the Obligations in accordance with this Agreement, provided that Holdings or
Borrower may, from time to time, repurchase Convertible Notes with up to an
aggregate of $25,000,000 of excess cash on hand, provided that (i) any such
repurchase must occur prior to August 25, 2009, (ii) immediately before and
after giving effect to such repurchase, no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) both before and after
giving effect to any such repurchase, Borrower is in pro forma compliance with
the financial covenants set forth in Section 7 (regardless of whether such
financial covenants would otherwise be tested at such time) for the most
recently ended measurement period or date and assuming such repurchase was made
on the last day of such period or on such date, and (iii) Excess Availability
plus Qualified Cash must be at least $25,000,000 both immediately before and
after giving effect to any such repurchase;”



--------------------------------------------------------------------------------

(b) Section 6.10(a) of the Credit Agreement is hereby amended by renumbering
paragraph (vi) as paragraph (vii) and adding a new paragraph (vi) to read as
follows:

“(vi) Subsidiaries of Holdings may make distributions to Holdings, the proceeds
of which will immediately be used by Holdings to repurchase Convertible Notes,
provided that such repurchase is permitted by Section 6.7(a) hereof and
provided, further, that to the extent any such distributions are not used by
Holdings to repurchase Convertible Notes within 15 days of the receipt by
Holdings of such distributions, such distributions shall be returned to the
applicable Subsidiary upon the expiration of such 15-day period; and”

(c) The definition of “UK Indebtedness” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““UK Indebtedness” means the Indebtedness in a principal amount not to exceed
£35,000,000 at any time outstanding of UK Foreign Subsidiary pursuant to the UK
Loan Agreement; provided, that such principal amount may be increased to
£38,000,000 so long as (i) such increase occurs no later than March 31, 2009,
(ii) Agent has received any and all agreements, instruments and documents
entered into in connection with such increase and each of said agreements,
instruments and documents are in form and substance satisfactory to Agent,
(iii) Lombard North Central Plc, National Westminster Bank PLC, Borrower and
each Guarantor have entered into an amendment to the Amended and Restated
Intercreditor Agreement dated as of October 31, 2008 by and among each of the
foregoing, in form and substance satisfactory to Agent.”

2. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent (unless specifically waived in writing by
Agent), each to be in form and substance satisfactory to Agent:

(a) Agent shall have received a fully executed copy of this Amendment, together
with the Consent and Reaffirmation attached hereto;

(b) Borrower shall have delivered to Agent such other documents, agreements and
instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;

(c) Agent shall have received an amendment fee equal to $50,000;

(d) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(e) No Default or Event of Default shall have occurred and be continuing.

 

-2-



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) Warranties and Absence of Defaults. In order to induce Agent to enter into
this Amendment, each of Borrower and Holdings hereby warrants to Agent, as of
the date hereof, that the representations and warranties of Borrower and
Holdings contained in the Credit Agreement are true and correct as of the date
hereof as if made on the date hereof (other than those which, by their terms,
specifically are made as of certain dates prior to the date hereof).

(b) Expenses. Each of Borrower and Holdings, jointly and severally, agree to pay
on demand all costs and expenses of Agent in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of the Credit Agreement as amended hereby.

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

4. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and Holdings, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, either known or suspected, both at law and in equity,
which Borrower or Holdings or any of their successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, including, without limitation, for or on account
of, or in relation to, or in any way in connection with any of the Credit
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each of Borrower and Holdings understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

-3-



--------------------------------------------------------------------------------

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

SAVVIS COMMUNICATIONS CORPORATION,

a Missouri corporation, as Borrower

By:  

/s/ Jeffrey H. Von Deylen

Title:   Chief Financial Officer

 

SAVVIS, INC.,

a Delaware corporation, as Holdings

By:  

/s/ Jeffrey H. Von Deylen

Title:   Chief Financial Officer

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company,

as Agent and as a Lender

By:  

/s/ Nichol Shuart

Title:   Vice President

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 2 to Amended and Restated Credit Agreement (the
“Amendment”); (ii) consents to Borrower’s execution and delivery of the
Amendment; (iii) agrees to be bound by the Amendment; and (iv) reaffirms that
the Loan Documents to which it is a party (and its obligations thereunder) shall
continue to remain in full force and effect. Although each of the undersigned
has been informed of the matters set forth herein and have acknowledged and
agreed to same, each of the undersigned understands that Agent and Lenders have
no obligation to inform any of the undersigned of such matters in the future or
to seek any of the undersigned’s acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of the Amendment.

 

SAVVIS, INC., a Delaware corporation By:  

/s/ Jeffrey H. Von Deylen

Title:   Chief Financial Officer SAVVIS COMMUNICATIONS INTERNATIONAL, INC., a
Delaware corporation By:  

/s/ Jeffrey H. Von Deylen

Title:   Chief Financial Officer SAVVIS FEDERAL SYSTEMS, INC., a Delaware
corporation By:  

/s/ Jeffrey H. Von Deylen

Title:   Chief Financial Officer